                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DEBORAH BUSH GERVASI,
Plaintiff,
                                                         Case No. 3:12-cv-0627
v.
                                                         DEMAND FOR JURY TRIAL
WARNER/CHAPPELL MUSIC, INC., A
DIVISION OF WARNER MUSIC GROUP                           Judge Aleta A. Trauger
CORP.,
Defendant.

                PLAINTIFFS’ MOTION LEAVE TO FILE UNDER SEAL


         Pursuant to Section 11 of the Stipulated Protective Order (Doc. 134), Plaintiff, Deborah

Bush Gervasi, moves for leave to file under seal unredacted versions of Response in Opposition

to Defendant’s Motion for Protective Order and exhibits This document refers to and includes

information from the Group License Agreement dated July 1, 2011 (the “GLA”). As the Court

already determined in its December 3, 2020 Order granting WCM’s motion for leave to file

under seal (Doc. 200), the GLA meets the standard for sealing documents from public view

under Shane Grp, Inc. v. Blue Cross Blue Shield, 825 F.3d 299 (6th Cir. 2016). In general, “trade

secrets, information covered by a recognized privilege (such as the attorney-client privilege), and

information required by statute to be maintained in confidence … is typically enough to

overcome the presumption of [public] access.” Rudd Equip. Co., Inc. v. John Deere Constr. &

Forestry Co., 834 F. 3d 589, 594-95 (6th Cir. 2016) (quoting Baxter Int’l, Inc. v. Abbott Labs.,

297 F. 3d 544, 546 (7th Cir. 2002)); see also Brown & Williamson Tobacco Corp. v. F.T.C., 710

F.2d 1165, 1180 (6th Cir. 1983) (instructing that a court should seal records where public access

“would reveal legitimate trade secrets, a recognized exception to the right of public access to

judicial records”).




     Case 3:12-cv-00627 Document 215 Filed 02/05/21 Page 1 of 2 PageID #: 2134
         As explained in Warner Chappell’s Response to Plaintiff’s Amended Motion to Compel

(Doc. 181) and the Declaration of Jeremy Blietz (Doc. 182 ¶¶ 31-32), “the GLA contains highly

sensitive financial and business information that could be used to compete unfairly with [Warner

Chappell],” including “pricing and cost information not known to the general public or to

[Warner Chappell’s] competitors regarding foreign sub-publishing.” Warner Chappell’s sensitive

financial and business information contained in the GLA constitute trade secrets that should be

sealed from public view.

         To ensure that this request is narrowly tailored, WCM has publicly filed redacted

versions of the two documents being submitted under seal. The GLA’s terms are redacted from

these versions.

         Accordingly, Deborah Bush Gervasi moves for leave to file under seal unredacted

versions of her Response in Opposition to Defendant’s Motion for Protective Order and exhibits.

                                            /s/ William L. Niro         ____________
                                            William L. Niro (Admitted Pro Hac Vice)
                                            Aronberg Goldgehn Davis & Garmisa
                                            330 North Wabash, Suite 1700
                                            Chicago, Illinois 60611
                                            (312) 755-3188
                                            wniro@agdglaw.com
                                            Richard S. Busch (BPR # 14594)
                                            KING & BALLOW
                                            315 Union Street, Suite 1100
                                            Nashville, Tennessee 37201
                                            (615) 726-5434
                                            rbusch@kingballow.com
                                            Attorneys for Plaintiff,
                                            Deborah Bush Gervasi
4824-5336-3931, v. 1




                                               2

   Case 3:12-cv-00627 Document 215 Filed 02/05/21 Page 2 of 2 PageID #: 2135
